DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/189,511 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially similar subject matter, with the instant claims being generally broader and having minor differences in language and minor obvious differences compared to the conflicting claims.  The recitation in the instant claims directed to the insertion protrusions and pair of mounting slots are considered to be obvious and well-known in the art (for instance, see the following art rejections).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al.  (US 2017/0191202).
Regarding claims 1, 9, and 13, Lee discloses a laundry treating apparatus comprising: a drum configured to rotate about a rotation axis extending in a front-rear direction of the drum (20); and a lifter that is disposed at an inner circumferential surface of the drum such that a longitudinal direction of the lifter corresponds to the front-rear direction of the drum and that is configured to, based on the drum rotating, revolve around the rotation axis (100), wherein the lifter comprises a lifter frame (110) disposed at the inner circumferential surface of the drum and a frame cover that is coupled to the lifter frame and that protrudes radially inward from the inner circumferential surface of the drum (120), wherein the lifter frame comprises (i) a frame base that is coupled to the inner circumferential surface of the drum and that includes a seating groove provided along a circumference of the frame base (bottom of 110), (ii) a frame upper plate spaced apart from the frame base toward a center of the drum (any portion of the upper part of 110), (iii) a frame sidewall connecting the frame upper plate to the frame base (111), and (iv) a pair of insertion protrusions that protrude from an inner surface of the lifter frame at a central portion of the inner surface with respect to a longitudinal direction of the lifter frame (112), and wherein a pair of mounting slots are defined in the drum such that the pair of insertion protrusions are inserted into the drum through the pair of mounting slots to couple the lifter frame to the inner circumferential surface of the drum (24); wherein the frame cover comprises: a cover upper plate having an inner surface that faces the frame upper plate (122); and a cover sidewall having a lower end and an upper end (side of 120), wherein the lower end of the cover sidewall is mounted on the seating groove (bottom of 120), and the upper end of the cover sidewall is connected to the cover upper plate (see side of 120 and 122); a washing tub configured to receive washing water, the drum configured to rotate within the washing tub (paragraphs 32, 55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-6, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2017/0191202) in view of Kim et al.  (US 2021/0332521).
Regarding claims 2 and 14, Lee is relied upon as above, but does not expressly disclose wherein the pair of insertion protrusions are symmetric to each other with respect to the longitudinal direction of the lifter frame.
Kim discloses a front-loading washing machine having a washing tub that spins (120) and lifters (130) protruding from the inner circumferential surface of the washing tub, the lifters having six locking members (440) symmetrically arranged along the lengthwise direction of the lifter (paragraph 62) to fasten the lifters to the washing tub (120).
Because it is known in the art to use a symmetrical locking member arrangement, and the results of the modification would be predictable, namely, arranging the fasteners in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the pair of insertion protrusions are symmetric to each other with respect to the longitudinal direction of the lifter frame.
Claims 3-6, and 15-17 are considered to be met by the combination of Lee, in view of Kim, as applied above and which results in: wherein each of the pair of insertion protrusions comprises: a vertical portion extending downward from a bottom surface of the frame base (see Figure 9: 112); and a catching portion angled from a lower end of the vertical portion toward a center of the frame base (Figure 9: 112; paragraph 37); wherein the lifter frame further comprises a fastening boss protruding from the inner surface of the lifter frame toward the inner circumferential surface of the drum (119), and a fastening hole is defined in the drum such that the fastening boss and the fastening hole are fastened to each other by a fastening member (paragraphs, 33, 46, 50); wherein the fastening hole includes a pair of fastening holes that are disposed diagonally to each other with respect to a center line along the longitudinal direction of the lifter (see Figure 9d at 119); wherein the fastening boss protrudes from an inner surface of the frame upper plate toward the inner circumferential surface of the drum (Figures 5, 6, 9: 119).

Claim(s) 7-8, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2017/0191202) in view of Song et al.  (US 2003/0000105).
Regarding claims 7 and 18, Lee is relied upon as above, but does not expressly disclose wherein the lifter comprises: a plurality of front lifters disposed along a circumferential direction of the drum; and a plurality of rear lifters disposed behind the front lifters along the circumferential direction of the drum.
Song disclose a drum for a clothes drier having a plurality of baffles (114) wherein two baffles are formed at both sides of a drum and another baffle is located at a center of the drum to prevent clothes from gathering (100; Figure 11)
Because it is known in the art to have baffles distributed to front and rear sides of a drum, and the results of the modification would be predictable, namely, preventing gathering of clothes, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the lifter comprises: a plurality of front lifters disposed along a circumferential direction of the drum; and a plurality of rear lifters disposed behind the front lifters along the circumferential direction of the drum.
Claims 8 and 19 are considered to be met by the combination of Lee, in view of Song, as applied above and which results in: wherein a center line of the plurality of front lifters along the longitudinal direction (Song: Figure 11, line at left elements 114) and a center line of the plurality of rear lifters along the longitudinal direction are different (Song: Figure 11, line at right elements 114).

Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2017/0191202) in view of Noh et al.  (US 2019/0048512).
Regarding claims 12 and 20, Lee is relied upon as above and further discloses wherein the lifter frame is made of a synthetic resin material (paragraph 40), but does not expressly disclose wherein the frame cover is made of a metal material.
Noh discloses a laundry treatment apparatus having an inner lifter (60) formed of a metal (paragraph 131) and an outer lifter (70) coupled to the drum and formed of an engineering plastic because it is more economical (paragraph 148).
Because it is known in the art to have a plastic outer lifter coupled to the drum and an inner lifter formed of metal, and the results of the modification would be predictable, namely, forming an economical lifter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the frame cover is made of a metal material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711